         Case 1:11-cr-10002-FDS Document 50 Filed 06/17/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                             )
UNITED STATES OF AMERICA,                    )
                                             )
              v.                             )       No. 11-cr-10002-FDS
                                             )
CHRISTOPHER JAMISON,                         )
                                             )
              Defendant                      )
                                             )

      GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR EARLY
               TERMINATION OF SUPERVISED RELEASE

        Now comes the government which states that it assents to the defendant Christopher

 Jamison’s motion for early termination of his term of supervised release. As grounds, the

 government states that it has spoken with defendant’s probation officer Keith Barry from the

 District of Connecticut, and Mr. Barry informed the government that since beginning his term

 of supervised release in November of 2017, the defendant has complied with all conditions.

 Mr. Barry further stated, the defendant has been gainfully employed since his release, has a

 stable living condition, has not tested positive for any narcotics, and has not had any interaction

 with law enforcement. Mr. Barry believes there is little that continued supervision of the

 defendant would do for him, and supports his early termination. The government concurs.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

Dated: June 17, 2020                         BY:      /s/ Nicholas Soivilien
                                                     Nicholas Soivilien
                                                     Assistant United States Attorney
                                                     617-748-3279
                                                     nicholas.soivilien@usdoj.gov
          Case 1:11-cr-10002-FDS Document 50 Filed 06/17/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                       /s/ Nicholas Soivilien
                                                       Assistant United States Attorney
